Citation Nr: 1342027	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for acne vulgaris (skin disorder).


REPRESENTATION

Appellant represented by: James G. Fausone, Attorney at Law	


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

The Veteran filed a claim for an increased rating for PTSD in July 2008 and the RO issued a rating decision denying the claim in October 2008.  In September 2009, the Veteran filed another claim for an increased rating for PTSD.  This second claim was within one year of the October 2008 rating decision and thus kept the July 2008 claim pending.  See 38 C.F.R. § 3.156(b) (2013).

The RO addressed the claim for an increased rating for hearing loss in its February 2011 Statement of the Case (SOC); however, that claim is not on appeal.  The Veteran limited his appeal to PTSD in his February 2011 Form 9 Substantive Appeal.  The Veteran did not perfect an appeal as to the claim for hearing loss, and that claim is not before the Board.  

The Veteran did submit a substantive appeal for his earlier claim of an increased rating for his skin disorder in a January 2011 statement.  While this substantive appeal was not within the required 60 day period, the RO sent him a letter in January 2011 stating the claim was on appeal.  This reasonably could have led the Veteran to believe the claim was successfully appealed.  Further, a substantive appeal is not jurisdictional in nature, and as such, the Board may waive the requirement of a timely-filed appeal and proceed with adjudication.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993); see also Beryle v. Brown, 9 Vet. App. 24, 28 (1996).  Thus, the Board accepts the Veteran's substantive appeal and will adjudicate his claim for a skin disability as follows.   

The issue of an increased rating for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's PTSD symptoms most closely approximate those for a 50 percent rating, namely, occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.


CONCLUSION OF LAW

The increased rating of 50 percent disability, but not higher, for PTSD is granted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a letter to the Veteran in July 2008 providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  The Veteran was informed of what evidence and information he needed to substantiate his claim, which VA would seek to obtain, which he could provide, and how ratings and effective dates would be determined, pursuant to Dingess/Hartman.  The letter was sent prior to the initial denial of his claim.  Thus, VA satisfied its duty to notify the Veteran.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations for his PTSD in July 2008 and December 2009.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that they were inadequate.  The Veteran also had an opportunity to submit additional evidence and provided lay and medical evidence is support of his claim.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The criteria for 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.


The criteria for 70 percent rating are: 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

The criteria for 100 percent rating are: 

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Board finds that the Veteran's PTSD symptoms most closely approximate the criteria for a 50 percent disability evaluation throughout the rating period on appeal.  See 38 C.F.R. § 4.130, DC 9411.

The Veteran, his wife, and his co-workers submitted statements concerning his PTSD symptoms of depression, nightmares, and effects on his work, including significant absences, having difficulty concentrating, stress, and agitation/anger with mood swings.  They are competent to report symptoms of a mental health disorder, which are observable to the senses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran, his wife, and his co-workers credible in this regard, as their statements are consistent with medical evidence of record. 
 
The Veteran's PTSD symptoms cause him to have occupational and social impairment with reduced reliability and productivity.  He worked for the US Postal Service for many years and retired in 2009.  As mentioned, he sometimes had difficulty in his job as he was often depressed, stressed, and agitated.  His co-workers noted that he had to miss many days of work but that it was better for him to be absent than to try to work with others when he was having a difficult time with his mental health.  See RWT Letter November 2009, DLS Letter November 2009.  One co-worker noted the Veteran had difficulty concentrating.  See RWT Letter November 2009.  The Veteran reported not having many friends and having only a tolerable relationship with his wife.  See VA Treatment January 2009.  His wife stated that she has difficulty communicating with him and that he snaps at her easily.  See Wife's Letter November 2009. 

The examiner in the July 2008 and December 2009 VA examinations concluded that the Veteran had moderate to moderately severe PTSD symptoms.  During the examinations and VA treatment the Veteran reported depression, irritability, anger outbursts, flat mood, isolation, and nightmares.  See VA Examination December 2009, VA Treatment March 2010-November 2010.  He reported having some intrusive thoughts and suicidal ideations but no plan; he mentioned an incident in the 1980s where he prepared to shoot himself but stopped because of his dog.  See VA Examination July 2008, VA Treatment January 2009.  The VA examiner observed the Veteran to have a sluggish affect and some impaired judgment.  See VA Examinations July 2008, December 2009.  Based on reports from lay observers and the medical evidence, the Veteran's symptoms appear to affect his social and occupational life.  He has difficulty functioning fully.  

Despite the above, the Veteran's PTSD symptoms do not merit a rating of 70 percent for occupational and social impairment with deficiencies in most areas.  Indeed, he was able to work for decades until he retired at 62.  The VA examiner in July 2008 and December 2009 noted that the difficulties he had at the Postal Service were essentially conflicts with management not caused by his PTSD, but possibly exacerbated by his symptoms.  Additionally, the Veteran reported having good relationships with people from work; this is also demonstrated by his co-workers' willingness to write letters on his behalf.  See VA Treatment January 2009.  The Veteran was married to his first wife for 15 years and has been married to his current wife since 1990.  He also reported having a good relationship with his daughter.  See VA Treatment January 2009.  While his alcoholism presents different problems, the Veteran's PTSD symptoms of anxiety and isolation do not prevent him from going to the bar several times a week.  During the July 2008 examination, the Veteran reported watching football with his friends.  Moreover, that examination report indicated that he had several horses, inferring his ability to take care of them.  

The VA examiner noted that the Veteran had some impaired judgment but explained that this was limited to his self perception and sense of entitlement from the government.  See VA Examinations July 2008, December 2009.  The examiner reported that the Veteran was competent to handle his finances.  Id.  The examiner assigned Global Assessment of Functioning (GAF) scores of 55 in both the July 2008 and December 2009 examinations.  The Veteran also received GAF scores of 60 in April and November 2010.  See VA Treatment.  These scores denote moderate symptoms or moderate difficulty in social and occupational functioning and more closely follow the 50 percent disability rating assigned.  See DSM-IV.  Finally, while the Veteran reported having occasional suicidal ideation, he did not have any plans outside the reported incident from the 1980s, well outside the rating period in question.  Given his overall function ing as set forth above, the suicidal thoughts, while certainly serious, do not, standing alone, demonstrate a disability picture commensurate with the next-higher 70 percent evaluation.  

In sum, the Veteran has difficulties but overall functions normally; he maintained a job and family relationships for many years.  

For similar reasons, the Veteran's PTSD symptoms do not rise to the level of 100 percent disability.  The record does not show total occupational and social impairment. 

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria and case law for evaluating mental health disorders is intentionally broad to take into account a variety of symptoms and the entire effect of the disability on the Veteran's life.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The preponderance of the evidence supports a rating of 50 percent, but not higher, for PTSD; therefore, the benefit of the doubt doctrine is inapplicable and a higher rating is denied.  See 38 C.F.R. § 4.3.  In addition, his symptoms have generally been to the same degree throughout the period on appeal such that staged ratings are not necessary.  Hart, 21 Vet. App. at 509-10.  


ORDER

A disability rating of 50 percent for PTSD is granted.


REMAND

An additional examination is needed to determine the current severity of the Veteran's skin disorder.  The Veteran made a claim for increased rating for his skin disorder in July 2008 and had a VA examination in August 2008.  However, the examination did not describe the extent of the Veteran's skin disorder sufficiently enough to evaluate the disability under the rating schedule.  Thus, a new examination is necessary.  See 38 C.F.R. § 3.326.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination and forward the claims file, including a copy of this remand, to the examiner.  The examiner should complete all testing deemed necessary and record the current condition of the Veteran's skin disability.  Specifically, the examiner should note whether the Veteran's skin disorder involves visible or palpable tissue loss and either gross distortion or asymmetry of one, two, three, or more features or paired sets of features (i.e. nose, chin, forehead, cheeks).  The total percentage of body area, and exposed body area, affected by the skin disorder should also be noted.  Finally, the examiner should indicate whether, during the last 12 months, the Veteran has treated his skin disorder with systemic therapy such as corticosteroids and if so, the total duration of such treatment over such 12-month period should be noted.

2. Review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.  If it does not, an addendum should be requested.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


